               Case 18-11094-abl         Doc 71    Entered 03/05/19 15:17:53          Page 1 of 2



 1

 2

 3
          Entered on Docket
 4 ___________________________________________________________________
       March 05, 2019

 5

 6

 7

 8
     KATHLEEN A. LEAVITT
     CHAPTER 13 BANKRUPTCY TRUSTEE
 9 201 Las Vegas Blvd South, Suite 200
     Las Vegas, NV 89101
10 (702) 853-0700
     kal13mail@las13.com
11                                       UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF NEVADA
12                                                          CHAPTER 13
   IN RE:                                                   CASE NO: BKS-18-11094-ABL
13 PRINCESS MANILOU AGUILA
                                                           Hearing Date: February 28, 2019
14                                                         Hearing Time: 1:30 pm

15
                                     ORDER CONFIRMING CHAPTER 13 PLAN
16
       The confirmation of the Debtor’s Plan and the allowance of Debtor attorney fees, having come on for hearing
   before the United States Bankruptcy Court, and there appearing the Chapter 13 Trustee or designee, and with good
17 cause appearing, it is hereby

18      ORDERED that any Objections to Confirmation have been resolved, and it is further

19       ORDERED that the Court finds that Debtor(s) have filed all documentation required by 11 U.S.C. § 521(a)(1) and the
     requirements for Confirmation pursuant to 11 U.S.C §1325 have been met; and it is further
20
        ORDERED that the CHAPTER 13 PLAN #4, filed 12/04/2018, Docket #65, is confirmed.
21

22 Submitted by:                                          Approved

     /s/Kathleen A. Leavitt                                /s/BALLSTAEDT LAW FIRM
23
     CHAPTER 13 BANKRUPTCY TRUSTEE                        BALLSTAEDT LAW FIRM
                                                          9555 S Eastern Avenue, Suite 285
                                                          Las Vegas, NV 89123
                                                          (702) 715-0000
              Case 18-11094-abl       Doc 71     Entered 03/05/19 15:17:53         Page 2 of 2



 1

 2 LR 9021 CERTIFICATION:

 3 In accordance with LR 9021, counsel submitting this document certifies that the order
   accurately reflects the court's ruling and that:
 4
          The court has waived the requirement set forth in LR 9021 (b)(1).
 5
          No party appeared at the hearing or filed an objection to the motion.
 6
     X I have delivered a copy of this proposed order to all counsel who appeared at the
 7 hearing, and each has approved or disproved the order, or failed to respond, as indicated
   below:
 8
                                                    Approved:               ___X___
   BALLSTAEDT LAW FIRM                              Disapproved:            ________
 9
                                                    Failed to Respond: ________
10      I certify that this is a case under chapter 7 or 13, that I have served a copy of this order
   with the motion pursuant to LR 9014(g), and that no party has objected to the form or content
11 of the order.

12

13

14

15

16

17

18

19

20

21

22

23
